Case 18-00728-SMT        Doc 98     Filed 05/13/19 Entered 05/13/19 20:48:36            Desc Main
                                   Document      Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

IN RE: LORIE LYNN RONES                              :
                                                     :
                                                     :       Case No. 18-00728
                                                     :
                                   Debtors.          :       Chapter 13


                 MOTION TO WITHDRAW AS COUNSEL OF RECORD


        Comes now, Kevin D. Judd, counsel of record in the above-captioned matter, who has

heretofore entered his appearance as counsel for the debtor, respectfully moves this Honorable

Court to permit his withdrawal as counsel of record for the debtor. In support of this motion,

counsel submits the following:

        1.     The debtor filed this instant Chapter 13 case pro se on November 8, 2018.

Undersigned counsel subsequently entered his appearance in this instant case on behalf of the

debtor, to file and amend all necessary documents to complete the filing requirements of a

Chapter 13 case under the Bankruptcy Code and to facilitate the confirmation of her Chapter 13

Plan.

        2.     Subsequently, undersigned counsel agreed to file an answer and represent the

debtor in the lift stay matter filed by Ocwen Loan Servicing, LLC in this case. Shortly after

undersigned counsel filed an opposition to the aforementioned motion, the debtor’s spouse filed

an opposition substantially utilizing the format of undersigned counsel’s opposition, but utilizing

a different legal strategy to resolve the matter. After undersigned counsel and debtor discussed

the variance of the legal strategy employed by her husband and undersigned counsel, she

ultimately decided to employ her husband’s strategy and to abandon undersigned counsel’s
Case 18-00728-SMT         Doc 98     Filed 05/13/19 Entered 05/13/19 20:48:36             Desc Main
                                    Document      Page 2 of 5



recommendation.

       3.       As a result of the facts in paragraph 2, unfortunately, the attorney-client

relationship is irreparably harm. As indicated above, there are irreconcilable differences in legal

theories between the debtor and undersigned counsel, as it relates to this instant Chapter 13 case.

In the interest of fair justice and fair play, this court should honor undersigned counsel’s request

to withdraw as counsel in this matter.

       WHEREFORE, undersigned counsel respectfully requests that this motion be granted.



                                                      By      /s/ Kevin Judd_________________
                                                              Kevin D. Judd
                                                              Attorney for Debtor
                                                              601 Pennsylvania Avenue, NW
                                                              Suite 900 - South Building
                                                              Washington, D.C. 20004
                                                              Telephone: 202-483-6070
Case 18-00728-SMT         Doc 98      Filed 05/13/19 Entered 05/13/19 20:48:36               Desc Main
                                     Document      Page 3 of 5



      NOTICE OF MOTION AND OPPORTUNITY TO OBJECT TO MOTION TO
                       WITHDRAW AS COUNSEL

PLEASE TAKE NOTICE THAT WITHIN SEVEN (7) DAYS OF MAY 13, 2019, THE DATE
OF THIS NOTICE, the debtor should obtain other counsel, if the debtor intends to conduct the case in
proper person or if you wish to object to the Motion to Withdraw as Counsel, you must file and serve
a written objection to this motion and a proposed order under Local Bankruptcy Rule 9072-1. The
objection and proposed order must be filed with the Clerk of the Bankruptcy Court, U.S. Courthouse,
3rd and Constitution Ave., NW, Washington, DC 20001, and served (by delivery or mailing of
copies) upon the undersigned. The opposition may append affidavits and documents you wish to
attach in support of your claim.

        IF YOU FAIL TO FILE A TIMELY OBJECTION, THE MOTION MAY BE
GRANTED BY THE COURT WITHOUT A HEARING. The Court may grant the motion
without a hearing, in its discretion, if the objection filed states inadequate grounds for denial. You
may file and serve with or include in the objection a request for hearing which may be held in the
Court’s discretion.

Dated: May 13, 2019

                                                        By      /s/ Kevin Judd____________
                                                                Kevin D. Judd
                                                                Attorney for Debtor
                                                                601 Pennsylvania Avenue, NW
                                                                Suite 900 - South Building
                                                                Washington, D.C. 20004
                                                                Telephone: 202-483-6070


                                    CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion and Notice of Motion and Opportunity to
Object were e-mailed and mailed first-class to Lorie Lynn Rones, 2920 Pennsylvania Ave., SE,
Washington, DC 20018, and e-mailed via ECF to Chapter 13 Trustee Nancy Spencer Grisby, on this
13th day of May 2019.



                                                        /s/ Kevin Judd________
                                                        Kevin D. Judd
Case 18-00728-SMT         Doc 98     Filed 05/13/19 Entered 05/13/19 20:48:36              Desc Main
                                    Document      Page 4 of 5




                            UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLUMBIA

IN RE: LORIE LYNN RONES                                :
                                                       :
                                                       :       Case No. 18-00728
                                                       :
                                    Debtors.           :       Chapter 13


                                               ORDER

              Upon consideration of the Motion To Withdraw As Counsel Of Record, filed on May

13, 2019,

              ORDERED that the Motion To Withdraw As Counsel Of Record, filed on May 13,

2019 is hereby granted, and Kevin Judd, Esq. is no longer the attorney of record in this matter.




Copies to:

Nancy L. Spencer Grisby, Bankruptcy Trustee
185 Admiral Cochrane Dr., Suite 240
Annapolis, MD 21401
Case 18-00728-SMT        Doc 98    Filed 05/13/19 Entered 05/13/19 20:48:36   Desc Main
                                  Document      Page 5 of 5



Kevin D. Judd, Esq.
601 Pennsylvania Avenue, NW
Suite 900 - South Building
Washington, DC 20004

Lorie Lynn Rones
2920 Pennsylvania Ave., SE
Washington, DC 20018

Office of the U.S. Trustee


                                        End of Order
